Exhibit 10.1

EMPLOYMENT AGREEMENT

by and between

WMG ACQUISITION CORP.

and

Michael D. Fleisher

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 14th day
of November, 2008 by and between WMG Acquisition Corp., a Delaware corporation
(the “Company”), and Michael D. Fleisher (the “Executive”).

RECITALS:

WHEREAS, the Company is a direct wholly owned subsidiary of WMG Holdings Corp.,
a Delaware corporation (“Midco”), and an indirect wholly owned subsidiary of
Warner Music Group Corp., a Delaware corporation (“Parent”); and

WHEREAS, the Company wishes to engage the Executive to serve as Vice-Chairman –
Strategy & Operations of Parent and to provide services to the Company, Parent,
Midco and their affiliates on the terms and conditions contained herein and the
Executive wishes to accept such engagement on the terms and conditions contained
herein.

AGREEMENT:

NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants herein, the parties hereby agree as follows:

1. Employment Period. This Agreement and the Executive’s employment with the
Company hereunder (hereinafter referred to as the “Employment Period”) shall be
effective on September 16, 2008 (the “Effective Date”) and, unless earlier
terminated pursuant to Section 4 hereof, shall expire on December 31, 2013.

2. Position, Duties and Representations.

(a) During the Employment Period, the Executive shall be employed as the
Vice-Chairman – Strategy & Operations of Parent and shall report solely to the
Chief Executive Officer of Parent (the “CEO”). Subject to the ultimate authority
of the CEO, (i) the Executive shall have direct management responsibility for,
and authority over, global corporate strategy, information technology, and
investor relations of the Company, Parent, Midco and the direct and indirect
subsidiaries and controlled affiliates of each of them (the “Company Group”),
the Strategic Initiatives & Operations and Business Development groups currently
overseen by the Executive as of the date hereof, and any special projects and/or
transformational initiatives assigned to the Executive by the CEO, and (ii) the
Executive shall continue the Executive’s current role in the M&A activities of
the Company Group. The Executive’s services to the Company shall be performed
primarily at the offices of the Company located in New York City, subject to
travel requirements necessary to discharge the responsibilities and duties
assigned to the Executive hereunder.



--------------------------------------------------------------------------------

(b) Excluding periods of vacation, sick leave and disability to which the
Executive is entitled during the Employment Period, the Executive agrees, to the
extent necessary to discharge the responsibilities and duties assigned to the
Executive hereunder, to use the Executive’s best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period, the
Executive may (i) serve on corporate boards or committees with the consent of
the CEO, which consent shall not be unreasonably withheld, (ii) serve on civic,
educational, philanthropic or charitable boards or committees, (iii) passively
own not more than three percent (3%) of the outstanding capital stock or any
corporation whose stock is publicly traded and (iv) manage personal investments.

(c) The Executive represents and warrants to the Company that, other than
prohibitions generally imposed by law, there is no “Contract” (as defined in
Section 6(d)) or other restriction or agreement in effect that would prohibit or
otherwise limit the Executive’s ability to enter into or negotiate this
Agreement, become an employee or officer of the Company or to discharge the
responsibilities and duties assigned to the Executive hereunder.

3. Compensation.

(a) Base Salary. During the Employment Period, the Company shall pay to the
Executive a base salary at an annual rate equal to $825,000 (“Base Salary”),
payable in regular installments in accordance with the Company’s usual payroll
practices.

(b) Annual Bonus. The Executive shall be eligible to receive the following
annual cash bonuses (together, the “Annual Bonus”):

(i) In respect of Company’s 2009 fiscal year and each subsequent fiscal year of
the Company ending during the Employment Period, the Executive shall be eligible
to receive a discretionary annual bonus (the “Corporate Bonus”) with a target of
$800,000. The amount of each Corporate Bonus shall be determined by the Board of
Directors of Parent (the “Board”) or the Compensation Committee thereof in
consultation with the CEO and shall be based on individual and Company Group
performance. The Corporate Bonus may be higher or lower than the target using
criteria consistent with that applicable to the annual bonuses of other senior
executives of the Company other than the CEO and the Chairman and CEO of
Recorded Music – North America of Company. For the avoidance of doubt, if the
Employment Period ends due to the expiration of the Agreement on December 31,
2013, the Executive shall nevertheless be eligible to receive a Corporate Bonus
in respect of the 2013 fiscal year, and the amount of such Corporate Bonus shall
be determined using criteria consistent with those generally used in respect of
prior fiscal years. Notwithstanding the above, the Executive’s Annual Bonus in
respect of the 2008 fiscal year of Company shall continue to be determined
pursuant to the terms of Paragraph 3(b) of the Prior Agreement (as defined
below).



--------------------------------------------------------------------------------

(ii) In respect of Company’s 2009 fiscal year and each subsequent fiscal year of
Company ending during the Employment Period, the Executive shall be eligible to
receive a discretionary annual bonus (the “Projects Bonus”) with a target of
$300,000. The amount of each Projects Bonus shall be determined by the Board or
the Compensation Committee thereof in consultation with the CEO and shall be
based on the Executive’s performance with respect to any special projects and/or
transformational initiatives that have been assigned to the Executive by the
CEO, after consultation with the Executive (the “Projects Bonus”). The Projects
Bonus may be higher or lower than the target. For the avoidance of doubt, if the
Employment Period ends due to the expiration of the Agreement on December 31,
2013, the Executive shall nevertheless be eligible to receive a Projects Bonus
in respect of the 2013 fiscal year, and the amount of such Projects Bonus shall
be determined using criteria consistent with those generally used in respect of
prior fiscal years.

(c) Equity. As soon as practicable following the execution in full of this
Agreement and in accordance with the equity granting policies of the Company,
the Executive shall be granted (i) shares of Warner Music Group Corp.’s Common
Stock (the “Restricted Stock Award”) pursuant to the Restricted Stock Award
Agreement annexed hereto as Exhibit A and (ii) Warner Music Group Corp. stock
options pursuant to the Stock Option Award Agreement annexed hereto as Exhibit
B.

(d) Benefit Plans. During the Employment Period, the Executive shall be eligible
to participate in the employee benefit plans and arrangements of the Company and
its affiliates on terms and conditions no less favorable in the aggregate than
those generally provided to other senior executive officers of the Company.

(e) Business Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable out-of-pocket
expenses incurred by the Executive in the performance of his duties hereunder,
subject to the submission of such written documentation as the Company may
reasonably require in accordance with its standard expense reimbursement
practices and policies. Without limiting the generality of the foregoing, the
Company will reimburse the Executive for first class travel and first class
hotel accommodations in connection with travel undertaken in the performance of
his duties hereunder, subject to any Company policy reducing the class of travel
for executives generally, including such policy in effect as of the date hereof.

(f) Vacation. During the Employment Period, the Executive shall be entitled to
no less paid vacation for each year commencing with the Effective Date as is
made available generally to senior executives of the Company; provided that such
paid vacation shall be no less than four weeks per year; and provided further
that unused vacation pay in any year may not be carried forward.



--------------------------------------------------------------------------------

4. Termination. The Employment Period and the Executive’s employment with the
Company shall terminate under the following circumstances:

(a) Death or Disability. The Executive’s employment and the Employment Period
shall terminate automatically upon the Executive’s death. The Company may
terminate the Executive’s employment and the Employment Period after having
established the Executive’s Disability, by giving to the Executive a “Notice of
Termination” (as defined in Section 4(d)). For purposes of this Agreement,
“Disability” means personal injury, illness or other cause which has rendered
the Executive “disabled” within the meaning of Section 409A(a)(2)(C) of the
Internal Revenue Code of 1986, as amended (the “Code”), and unable to
substantially perform his material duties and responsibilities hereunder for a
period of 120 consecutive days, or 120 out of 180 consecutive days, as
determined jointly by a physician selected by the Company reasonably acceptable
to the Executive (or, if he is incapacitated, his legal representative) and a
physician selected by the Executive (or, if he is incapacitated, his legal
representative) and reasonably acceptable to the Company. If such physicians
cannot agree as to whether the Executive has suffered a Disability, they shall
jointly select a third physician who shall make such determination.
Notwithstanding the foregoing, in the event that as a result of absence because
of mental or physical incapacity, the Executive incurs a “separation from
service” within the meaning of such term under Code Section 409A (using for this
purpose a 29-month period of absence, as described in Treasury Regulation
Section 1.409A-1(h)(i)), the Executive shall on such date automatically be
terminated from employment hereunder because of Disability.

(b) With or Without Cause. The Company may terminate the Executive’s employment
and the Employment Period with or without “Cause” (as defined below) by giving
to the Executive a Notice of Termination. For purposes of this Agreement,
“Cause” means (i) the willful and continued failure of the Executive to perform
substantially his material duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness)
after a written demand for performance is delivered to the Executive by the
Board which identifies the manner in which the Board believes that the Executive
has not performed the Executive’s duties and the Executive, after a period
established by the Board and communicated in writing to the Executive (which
period may be no less than 20 days), has failed to cure such failure to the
reasonable satisfaction of the Board, (ii) the willful engaging by the Executive
in gross misconduct which is demonstrably and materially injurious to the
Company or its affiliates, (iii) the Executive’s conviction of, or pleading
guilty to, a felony or misdemeanor involving moral turpitude or dishonesty or
(iv) a determination by the Board that any of the Executive’s representations
made in Section 2(c) of this Agreement were untrue when made (provided that the
Company informs the Executive within ninety (90) days of the majority of the
members of the Board having actual knowledge of such breach). A termination of
the Executive by the Company for Cause shall not be effective unless and until
the Company has delivered to the Executive, along with the Notice of
Termination, a copy of a resolution duly adopted by a majority of the Board
(excluding the Executive, if he is a member of the Board) stating that the Board
has determined to terminate the Executive for Cause; provided, however, that no
such



--------------------------------------------------------------------------------

resolution shall be permitted to be adopted without the Company having afforded
the Executive the opportunity to make a presentation to the Board and to answer
any questions its members may ask him.

(c) With or Without Good Reason. The Executive may terminate his employment and
the Employment Period with “Good Reason” (as defined below) or, on and after the
first anniversary of the Effective Date, without Good Reason, in each case by
giving to the Company a Notice of Termination. For purposes of this Agreement,
“Good Reason” means, without the Executive’s express written consent:

(i) (x) a change in the duties or responsibilities (including reporting
responsibilities) of the Executive that is inconsistent in any material and
adverse respect with the Executive’s position(s), duties, responsibilities or
status with the Company and its affiliates as set out in this Agreement, or
(y) an adverse change in the Executive’s title or offices;

(ii) any failure by the Company to comply with any of the provisions of
Section 3 of this Agreement, including but not limited to any reduction in the
target attainable Annual Bonus;

(iii) the Company requiring the Executive to be based at any office or location
other than at an office commensurate with the Executive’s position at the
headquarters of the Company in the Borough of Manhattan, New York;

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as permitted by this Agreement, it being understood that any such
purported termination shall not be effective for any purpose of this Agreement;
or

(v) a failure by the Company to cause any successor to expressly assume this
Agreement pursuant to Section 8(c) hereof.

Without limiting the generality of any of the foregoing, Good Reason shall
include, without the Executive’s express written consent, (i) any change in
reporting line such that the Executive no longer reports to the CEO, or (ii) the
appointment of any person other than the Executive or Lyor Cohen as Parent’s
President, Chief Operating Officer or the equivalent.

A termination by the Executive with Good Reason shall be effective only if the
Executive delivers to the Company a Notice of Termination for Good Reason within
60 days after learning of the circumstances constituting Good Reason; provided,
however, that if such Notice of Termination describes, as Good Reason, only one
or more of the circumstances described in clause (i), (ii), (iii) and (iv) of
this Section 4(c) and, within 30 days following the delivery of such Notice of
Termination, the Company has cured such circumstances to the reasonable
satisfaction of the Executive, then such Notice of Termination shall be
ineffective and no Good Reason shall be deemed to exist.



--------------------------------------------------------------------------------

(d) Notice of Termination. Any termination by the Company with or without Cause
or on account of Disability, or by the Executive with or without Good Reason,
shall be communicated by a Notice of Termination to the other party given in
accordance with Section 9(e). For purposes of this Agreement, a “Notice of
Termination “ means a written notice which (i) indicates the specific
termination provision of this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) if the termination date is other than the date of receipt of such notice,
specifies the proposed termination date; provided, however, that the information
in clause (ii) shall not be required in the event of any termination by the
Company without Cause or by the Executive without Good Reason.

5. Obligations of the Company Upon Termination.

(a) Death or Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or on account of Disability, the Company shall:

(i) pay to the Executive or the Executive’s estate, as applicable, a lump sum
cash payment within ten (10) days after such termination equal to, to the extent
not previously paid: (A ) the Executive’s Base Salary through the end of the
month in which such termination occurred, (B) any earned and accrued but unpaid
Annual Bonus for any Fiscal Year ending prior to such termination, (C) any
accrued vacation pay, (D) any unpaid reimbursable business expenses due to the
Executive in accordance with Section 3(e) (the amounts described in the
preceding clauses (A) – (D), the “Accrued Amounts”), (E) the Executive’s Base
Salary for an additional twelve month period and (F) a pro-rated target Annual
Bonus for the Fiscal Year of termination determined by multiplying (x) such
target Annual Bonus by (y) a fraction, the numerator of which is the number of
days in the Fiscal Year that the Executive was employed by the Company and the
denominator of which is 365; and

(ii) provide those death or disability benefits to which the Executive is
entitled at the date of the Executive’s death or Disability under any benefit
plans, policies or arrangements of the Company.

(b) Cause or Without Good Reason. If the Executive’s employment shall be
terminated (i) by the Company with Cause, or (ii) by the Executive without Good
Reason, the Company shall pay to the Executive a lump sum cash payment within
ten (10) days after such termination equal to, to the extent not previously
paid, the Accrued Amounts.



--------------------------------------------------------------------------------

(c) Without Cause or With Good Reason. If the Executive’s employment shall be
terminated by the Company without Cause or by the Executive with Good Reason,
the Executive shall be entitled to receive the following payments and benefits:

(i) to the extent not previously paid, the Accrued Amounts;

(ii) an amount equal to $1,925,000, payable in substantially equal monthly
installments on the first day of each of the first 12 calendar months following
termination (subject to the Executive’s continued compliance with the covenants
contained in Section 6 during such payment period);

(iii) a pro-rated Corporate Bonus with respect to the Fiscal Year of termination
determined by: (A) multiplying (w) $800,000 by (x) a fraction, the numerator of
which is the number of days in such Fiscal Year that the Executive was employed
by the Company and the denominator of which is 365, and (B) multiplying the
product of (w) and (x) above by a fraction, the numerator of which is the size
of the total WMG corporate bonus pool awarded with respect to such fiscal year
and the denominator of which is the target WMG corporate bonus pool for such
fiscal year. Such pro-rated Corporate Bonus shall be payable at the time annual
bonuses are generally payable to the Company’s senior executives in respect of
such Fiscal Year;

(iv) a pro-rated Projects Bonus with respect to the fiscal year of termination
determined by: (A) multiplying (w) $300,000 by (x) a fraction, the numerator of
which is the number of days in such Fiscal Year that the Executive was employed
by the Company and the denominator of which is 365, and (B) applying such
adjustment as the Board or the Compensation Committee thereof determines in good
faith is appropriate in light of Executive’s performance in such fiscal year
with respect to any special projects and/or transformational initiatives which
have been assigned to the Executive by the CEO.

(v) The Executive and the Executive’s spouse and dependents, as applicable,
shall continue to participate in the Company’s group health and life insurance
plans (or be provided comparable medical and life insurance coverage), at
Company expense, until the earlier of the first anniversary of such termination
or the date the Executive becomes eligible for coverage under the group health
or life insurance plan, as applicable, of another employer.

(d) In General. The Executive shall have no rights upon his termination of
employment with the Company, other than those set forth in each of Section 5(a),
(b) or (c), as applicable, to any compensation or any other benefits from the
Company under this Agreement, provided that amounts which the Executive is
otherwise entitled to receive under any plan, program or arrangement of the
Company or any of its affiliates available to employees generally (other than
any severance plan or program), shall be payable in accordance with such plan,
program or arrangement.



--------------------------------------------------------------------------------

6. Restrictive Covenants. Without in any way limiting or waiving any right or
remedy accorded to the Company or any limitation placed upon the Executive by
law, the Executive hereby agrees as follows:

(a) Non-Solicitation. The Executive agrees that during the Employment Period and
for six months after the expiration or termination thereof (the
“Non-Solicitation Period”), the Executive shall not, directly or indirectly:

(i) hire or make an offer of employment to, or supervise, any employee at the
level of Vice President or above (each, a “Restricted Executive”) of the Company
or other direct or indirect subsidiary or controlled affiliate of the Company
(the Company and all such other subsidiaries or controlled affiliates being
referred to hereinafter as the “Restricted Operations”) on the Executive’s own
behalf, or on behalf or any person, firm or entity (other than a Restricted
Operation);

(ii) attempt to persuade any Restricted Executive to (1) terminate his
employment with a Restricted Operation, (2) refrain from extending his
employment with a Restricted Operation, (3) refrain from entering into a new
employment arrangement with a Restricted Operation or (4) enter into any
employment arrangement with any competitor of a Restricted Operation;

(iii) hire, or make an offer of employment to, or enter into, or solicit or
offer to enter into, any “Contract” (as hereinafter defined) with, any “Artist”
(as hereinafter defined) on the Executive’s own behalf or on behalf of any
person, firm or entity, if the activities which are the subject of such hiring,
employment or Contract are in any way competitive with a Restricted Operation;
or

(iv) attempt to persuade any Artist to (1) terminate his or her relationship or
Contract with a Restricted Operation, (2) refrain from extending his or her
relationship or Contract with a Restricted Operation, (3) refrain from entering
into a new Contract with a Restricted Operation or (4) enter into any
relationship or Contract with any competitor of a Restricted Operation.

(b) Confidentiality. The Executive shall not at any time disclose or reveal to
any person, firm or entity, or make use of (otherwise than for the benefit of
the Company or its affiliates), any trade secrets or information of a secret or
confidential nature, including without limitation, matters of a business nature,
such as information about costs, profits, markets, leases, details of recording
agreements, distribution agreements, customer Contracts, manufacturing
processes, financial information, technical and production know-how,
developments, inventions, processes or



--------------------------------------------------------------------------------

administrative procedures, concerning the business or affairs of a Restricted
Operation, which the Executive may have acquired in the course of or incident to
the Executive’s employment with the Company, and the Executive confirms that all
such information (“Confidential Information”) is the exclusive property of the
Company and/or such Restricted Operation. This paragraph shall not apply to
disclosures by the Executive (i) in the proper performance of his obligations
under this Agreement during the Employment Period or to officers, employees,
lawyers and accountants of a Restricted Operation, (ii) to the Executive’s legal
counsel in connection with seeking legal advice related hereto, (iii) to the
Executive’s accountants in connection with seeking financial or tax advice
related hereto, or (iv) as required by law, a court of competent jurisdiction or
regulatory agency or other governmental authority. Nothing herein shall prevent
the Executive, subsequent to the termination or expiration of his employment
hereunder, from using or availing himself of general technical skills, knowledge
and experience, including that pertaining to or derived from the
non-confidential aspects of a Restricted Operation. The term “Confidential
Information” shall not include information generally available and known to the
public other than as a result of a breach of this Section 6(b) by the Executive.
The Executive agrees to hold as Company property all Confidential Information
and all books, papers and other data, and all copies thereof and therefrom, in
any way relating to the businesses of a Restricted Operation, whether made or
received by the Executive, and, on termination of employment, or upon demand by
the Company, to deliver the same to the Company.

(c) Intellectual Property. Any copyrights, “Musical Compositions” (as
hereinafter defined), trademarks, patents, patent applications, inventions,
developments and processes which the Executive during the Employment Period may
develop which may reasonably be expected to be usable by a Restricted Operation
in the ordinary course of its business shall belong to Company and/or the
relevant Restricted Operation. Furthermore, the Executive agrees to execute any
copyright assignment or other instruments as any Restricted Operation may deem
reasonably necessary (at such Restricted Operation’s expense) to evidence,
establish, maintain, protect, enforce, and/or defend any and all of such
Restricted Operation’s interests under this Section 6(c). All such interests
shall vest in the relevant Restricted Operation whether or not such instrument
is requested, executed or delivered. If the Executive shall not so execute and
deliver any such instrument after reasonable notice and opportunity to do so,
the Company shall have the right to do so in the Executive’s name and the
Company is hereby irrevocably appointed the Executive’s attorney-in-fact for
such purposes, which power is coupled with an interest.

(d) Definitions. For the purposes of Section 6 of this Agreement, the following
definitions shall apply:

(i) “Artists” means (A) any singer or musician, or other person furnishing the
services or works of an artist to a Restricted Operation pursuant to a Contract
with a Restricted Operation pursuant to which such singer, musician or other
person is required to provide exclusive services for the making or delivering of
master “Recordings” (as hereinafter defined) to such Restricted Operation or
(B) any writer,



--------------------------------------------------------------------------------

producer or other talent who has entered into a Contract with a Restricted
Operation or who has otherwise provided services to a Restricted Operation
excepting, in the case of both clauses (A) and (B) above, any such person who is
required to provide services to any person or party other than a Restricted
Operation on an exclusive basis pursuant to a Contract that was not entered into
in connection with any violation by the Executive of this Agreement.

(ii) “Contract” means any contract, other agreement, commitment, binding
arrangement, binding understanding or binding relationship (whether written or
oral and whether express or implied).

(iii) “Musical Compositions” means a musical composition or medley consisting of
words and/or music, or any dramatic material and bridging passages whether in
form of instrumental and/or vocal music, prose or otherwise, irrespective of
length.

(iv) “Recordings” means any recording of sound, whether or not coupled with a
visual image, by any method or format and on any substance or material, whether
now or hereafter known, which is used or useful in the recording, production
and/or manufacture of Records or for any other exploitation of sound, excluding
television and movies (other than music videos or the promotion thereof),
consumer electronics and electronic games.

(v) “Records” means gramophone discs, magnetic tapes, compact discs, other
storage media and any other device or appliance used for emitting sounds
(whether or not accompanied by visual images) incorporating the Recordings.

(e) Severability; Blue-Pencilling. Each section, subsection or part thereof
under this Section 6 constitutes an entirely separate and independent
restriction. If any of such covenants or such other provisions of this Agreement
are found to be invalid or unenforceable by a final determination of a court of
competent jurisdiction (i) the remaining terms and provisions hereof shall be
unimpaired and (ii) the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

(f) Necessity; Enforcement. The parties hereto have considered carefully the
necessity for protection of each Restricted Operation against the Executive’s
disclosures of Confidential Information and other actions referred to in this
Section 6, and the nature and scope of such protection. The parties agree and
acknowledge that the duration and scope applicable to the covenants set forth in
this Section 6 are fair, reasonable and necessary, and that the Executive has
received adequate consideration for such obligations. Accordingly, the Executive
agrees that, in addition to any other relief to which the Company may be
entitled, the Company shall be entitled to



--------------------------------------------------------------------------------

seek injunctive relief (without the requirement of posting any bond or other
security) from a court of competent jurisdiction for the purpose of restraining
the Executive from any actual or threatened breach of the covenants contained in
this Section 6.

7. Indemnity. To the fullest extent permitted by applicable law, the Company
shall indemnify, defend and hold the Executive harmless from and against any and
all claims, demands, actions, causes of action, liabilities, losses, judgments,
fines, costs and expenses (including, without limitation, the reimbursement of
reasonable attorneys’ fees, settlement expenses, punitive damages and the
advancement of legal fees and expenses, as such fees and expenses are incurred
by the Executive) arising from or relating to (a) claims relating to the Company
or any or direct or indirect parents or subsidiaries or (b) the Executive’s
service with or status as an officer, director, employee, agent or
representative of the Company or any of its direct or indirect parents or
subsidiaries or in any other capacity in which the Executive serves or have
served at the request of the Board or the CEO for the benefit of any such
entity. Without limiting the foregoing, in connection with any such claim,
demand, action, cause of action, liability, loss, judgment or fine, the
Executive shall have the right (i) to be represented by separate counsel
reasonably acceptable to the Company, at the Company’s sole cost and expense,
and (ii) to have the Company pay the cost and expense of any bond that the
Executive may be required to post in order to appeal an adverse decision. The
Company’s obligations under this Section 7 shall be in addition to, and not in
derogation of, any other rights the Executive may have against the Company to
indemnification or advancement of expenses, whether by statute, contract or
otherwise (including, without limitation, the Executive’s entitlement to
indemnification and the payment or reimbursement of expenses (including
attorneys’ fees and expenses) to the extent provided in and/or permitted by the
Certificate of Incorporation and By-Laws of the Company. The Company shall
maintain directors and officers liability insurance in commercially reasonably
amounts (as reasonably determined by the Board), and the Executive shall be
covered under such insurance to the same extent as any other senior executive of
the Company. The Executive hereby undertakes to repay any advances paid to him
pursuant to this Section 7 if a final judgment adverse to the Executive
establishes that he is not entitled to be indemnified under this Agreement or
otherwise. The Company hereby acknowledges that the undertaking set forth in the
previous sentence satisfies all requirements for any similar undertakings in the
by-laws or other corporate documents of the Company. The Company shall not take
any action that would impair the Executive’s right to indemnification, other
than in connection with a claim by the Company that the Executive is not
entitled to indemnification in accordance with the standards set forth in this
Section 7.

8. Section 409A. This Agreement is intended to comply with Section 409A of the
Code and will be interpreted in a manner intended to comply with Section 409A of
the Code. References under this Agreement to the Executive’s termination of
employment shall be deemed to refer to the date upon which the Executive has
experienced a “separation from service” within the meaning of Section 409A of
the Code. Notwithstanding anything herein to the contrary, (i) if at the time of
the Executive’s separation from service with the Company the Executive is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other



--------------------------------------------------------------------------------

pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Executive) until
the date that is six months following the Executive’s separation from service
(or the earliest date as is permitted under Section 409A of the Code), at which
point all payments deferred pursuant to this Section 10 shall be paid to the
Executive in a lump sum and (ii) if any other payments of money or other
benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax. Any payments deferred pursuant to the preceding sentence shall be paid
together with interest thereon at a rate equal to the lower of (i) the average
U.S. federal funds rate in effect during the deferral period minus 50 basis
points and (ii) the Company’s actual cash return on its U.S. short term cash
investments during the deferral period minus 20 basis points. To the extent any
reimbursements or in-kind benefits due to the Executive under this Agreement
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to the Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. The Company shall consult with the Executive in good
faith regarding the implementation of the provisions of this Section 10;
provided that neither the Company nor any of its employees or representatives
shall have any liability to the Executive with respect to thereto. Without
limiting the generality of the foregoing, if the Executive notifies the Company
(with specificity as to the reason therefor) that the Executive believes that
any provision of this Agreement (or of any award of compensation, including
equity compensation, or benefits) would cause the Executive to incur any
additional tax under Code Section 409A and the Company concurs with such belief
after good faith review or the Company independently makes such determination,
then the Company shall, after consulting with the Executive, use commercially
reasonable efforts to reform such provision to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A; provided, however, that the Company shall not be
required to make modifications that would be materially disadvantageous to the
Company, as determined by the Company in good faith. To the extent that any
provision is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.



--------------------------------------------------------------------------------

9. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and, other than as set forth in Section 9(c), shall not be
assignable by the Company without the prior written consent of the Executive
(which shall not be unreasonable withheld).

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

10. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to contracts made and performed
entirely therein. The parties hereto agree that exclusive jurisdiction of any
dispute regarding this Agreement shall be the state or federal courts located in
New York, New York.

(b) In the event of any termination of the Executive’s employment hereunder, the
Executive shall be under no obligation to seek other employment or otherwise
mitigate the obligations of the Company under this Agreement, and there shall be
no offset against amounts due the Executive under this Agreement on account of
future earnings by the Executive. Any amounts due to the Executive under this
Agreement upon termination of employment are considered to be reasonable by the
Company and are not in the nature of a penalty.

(c) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

(d) This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

(e) All notices required or permitted by this Agreement to be given to any party
shall be in writing and shall be delivered personally, or sent by certified
mail, return receipt requested, or by Federal Express or similar overnight
service, prepaid recorded delivery, addressed as follows:

If to the Executive:

The most recent address for the Executive in the records of Parent or the
Company. The Executive hereby agrees to promptly provide the Company with
written notice of any change in the Executive’s address for so long as this
Agreement remains in effect.



--------------------------------------------------------------------------------

If to the Company:

WMG Acquisition Corp.

75 Rockefeller Plaza

New York, New York 10019

Attention: Chief Executive Officer

With a copy to: General Counsel

and shall be deemed to have been duly given when so delivered personally or, if
mailed or sent by overnight courier, upon delivery; provided, that, a refusal by
a party to accept delivery shall be deemed to constitute receipt.

(f) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(g) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(h) This Agreement is the joint product of the Company and the Executive and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of the Company and the Executive and shall not be construed for or
against either party hereto.

(i) Subject to any other documents which may be entered into by the Executive
and the Company on or after the Effective Date (including without limitation the
Restricted Stock Award Agreement), this Agreement contains the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and, upon this Agreement becoming effective, supersedes all
prior communications, representations and negotiations in respect thereto,
whether or not in writing, including, without limitation, the Employment
Agreement between Executive and Warner Music Group Inc. dated December 21, 2004
(the “Prior Agreement”).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

/s/ Michael Fleisher

Michael D. Fleisher WMG ACQUISITION CORP.

By:

 

/s/ Paul Robinson

Title:

 

EVP & General Counsel



--------------------------------------------------------------------------------

Exhibit A

Execution Copy

WARNER MUSIC GROUP CORP.

RESTRICTED STOCK AWARD AGREEMENT

THIS EXECUTIVE RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered
into as of this 15th day of November 2008, by and between Warner Music Group
Corp., a Delaware corporation (“Parent”), and Michael Fleisher (the
“Executive”).

RECITALS:

WHEREAS, WMG Acquisition Corp., a Delaware corporation (the “Company”), an
indirect subsidiary of Parent, or one of Parent’s other direct or indirect
subsidiaries, employs the Executive; and

WHEREAS, the Parent has adopted the Amended and Restated Warner Music Group
Corp. 2005 Omnibus Award Plan (the “Plan”), pursuant to which awards of
restricted shares of the Parent’s Common Stock may be granted to persons,
including persons regularly employed by the Parent or its Affiliates; and

WHEREAS, the Board of Directors of Parent (the “Board”) has determined that it
is in the best interests of Parent and its stockholders to grant as of the date
hereof (the “Effective Date”) the restricted stock award provided for herein
(the “Restricted Stock Award”) to the Executive in connection with the
Executive’s services to the Company and the Parent’s Affiliates, such grant to
be subject to the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. As used herein with respect to any
person, the term “Affiliate” shall mean any entity that directly or indirectly
is controlled by, controls or is under common control with such person. The
Board shall have final authority to interpret and construe the Plan and this
Agreement and to make any and all determinations under them, and its decision
shall be binding and conclusive upon the Executive and his legal representative
in respect of any questions arising under the Plan or this Agreement.

2. Grant of Restricted Stock Award. Parent hereby grants on the Effective Date
to the Executive a Restricted Stock Award consisting of 450,000 shares of Common
Stock (hereinafter called the “Restricted Shares”), on the terms and conditions
set forth in this Agreement and as otherwise provided in the Plan. The
Restricted Shares shall vest in accordance with Section 3(a) hereof; provided,
however, that 150,000 of the Restricted Shares (such shares, the “Bonus
Restricted Shares”) shall be subject to the special additional vesting terms set
forth in Section 3(a)(vi) hereof.

 

A-1



--------------------------------------------------------------------------------

3. Terms and Conditions.

 

(a) Vesting.

(i) Except as otherwise provided in this Agreement, the Restricted Shares shall
vest and become non-forfeitable, upon the achievement of both the “Service
Condition” and the “Performance Condition” (each as defined below) with respect
to all or any portion of the Restricted Shares.

(A) Service Condition. The “Service Condition” shall be deemed satisfied with
respect to each of the Tranches described in Section 3(a)(i)(B) in equal annual
installments with respect to 20% of the Restricted Shares covered by each such
Tranche on the day immediately prior to each of the first, second, third, fourth
and fifth anniversaries of the Effective Date (i.e., the Service Condition shall
be deemed satisfied in 20% equal annual installments on November 14 of 2009,
2010, 2011, 2012 and 2013, respectively, and each such date is referred to
herein as a “Service Vesting Date”), provided that the Executive remains
employed with the Company on each such date (subject to Section 3(a)(iii)
below).

(B) Performance Condition. The “Performance Condition” shall be deemed satisfied
with respect to each of the “Tranches” of Restricted Shares described below
(subject to Section 3(a)(vi) below) upon the achievement at any time prior to
the fifth anniversary of the Effective Date of the corresponding performance
hurdle described below, in each case, provided that the Executive is employed
with the Company at the time such Performance Condition is met (subject to
Section 3(a)(iii)(D) below).

For the purposes of this Section 3(a)(i)(B), the Restricted Shares shall be
divided into four “Tranches” as follows:

(1) “First Tranche” shall mean 106,500 of the Restricted Shares (of which 35,500
shall constitute Bonus Restricted Shares), for which the Performance Condition
will be satisfied upon achievement of the First Performance Hurdle;

(2) “Second Tranche” shall mean 106,500 of the Restricted Shares (of which
35,500 shall constitute Bonus Restricted Shares), for which the Performance
Condition will be satisfied upon achievement of the Second Performance Hurdle;

(3) “Third Tranche” shall mean 106,500 of the Restricted Shares (of which 35,500
shall constitute Bonus Restricted Shares), for which the Performance Condition
will be satisfied upon achievement of the Third Performance Hurdle; and

(4) “Fourth Tranche” shall mean 130,500 of the Restricted Shares (of which
43,500 shall constitute Bonus Restricted Shares), for which the Performance
Condition will be satisfied upon achievement of the Fourth Performance Hurdle.

 

A-2



--------------------------------------------------------------------------------

For purposes of illustrating the vesting terms described in this
Section 3(a)(i), on each Service Vesting Date, an amount of Restricted Shares
equal to the product of 20% multiplied by the number of Restricted Shares
covered by each Tranche (if any) with respect to which the relevant Performance
Condition has been satisfied shall become vested and non-forfeitable.
Additionally, upon the achievement of any Performance Condition with respect to
a Tranche following the date on which one or more of the 20% incremental
portions of the Service Condition has been satisfied, an additional amount of
Restricted Shares equal to the product of the number of Restricted Shares
covered by such Tranche multiplied by the percentage of the Service Condition
which has been previously attained shall become vested and non-forfeitable. For
the avoidance of doubt, the Performance Condition related to the Bonus
Restricted Shares shall not be deemed satisfied unless (in addition to meeting
the applicable Performance Conditions described above) the conditions set forth
under Section 3(a)(vi) are met.

(ii) For the purposes of this Section 3(a), and also as and if used elsewhere in
this Agreement, the following terms shall have the following meanings:

(A) “First Performance Hurdle” shall mean the Common Stock achieving an average
closing stock price of at least $10.00 per share over 60 consecutive trading
days on the New York Stock Exchange or such other primary stock exchange with
which the Common Stock is listed and traded (or quoted in the Nasdaq) (an
“Exchange”).

(B) “Second Performance Hurdle” shall mean the Common Stock achieving an average
closing stock price of at least $13.00 per share over 60 consecutive trading
days on an Exchange.

(C) “Third Performance Hurdle” shall mean the Common Stock achieving an average
closing stock price of at least $17.00 per share over 60 consecutive trading
days on an Exchange.

(D) “Fourth Performance Hurdle” shall mean the Common Stock achieving an average
closing stock price of at least $20.00 per share over 60 consecutive trading
days on an Exchange.

(iii) Effect of Certain Terminations of Employment. Upon the Executive’s
cessation of employment with the Company or any Affiliate of the Parent for any
reason, any then remaining Unvested Restricted Shares shall be forfeited without
consideration as more fully set out below, except as set out in clauses (D) and
(E) below:

(A) Termination for Cause. Upon the Executive’s cessation of employment with the
Company or any Affiliate of the Parent due to a termination for Cause at any
time, all Unvested Restricted Shares shall be forfeited by the Executive without
the receipt of consideration.

 

A-3



--------------------------------------------------------------------------------

(B) Termination without Cause or for Good Reason. Except as provided in
Section 3(a)(iii)(E) below, upon the Executive’s cessation of employment with
the Company or any Affiliate of the Parent due to a termination without Cause or
for Good Reason, all Unvested Restricted Shares shall be forfeited by the
Executive without the receipt of consideration.

(C) Voluntary Termination without Good Reason. Upon the Executive’s cessation of
employment with the Company or any Affiliate of the Parent due to a voluntary
termination without Good Reason, all Unvested Restricted Shares shall be
forfeited by the Executive without the receipt of consideration.

(D) Termination Due to Death or Disability. In the event of the Executive’s
cessation of employment with the Company or any Affiliate of the Parent by
reason of the Executive’s death or Disability, the Service Condition shall be
deemed to have been satisfied to the same extent as if the Executive had
remained employed by the Company for 12 months following such termination date.
Additionally, following the Executive’s termination due to death or Disability,
any Unvested Restricted Shares shall continue to vest in accordance with
Section 3(a) to the extent that any additional Performance Conditions are
satisfied during the 12 month period following the date of such cessation of
employment. Any Unvested Restricted Shares that remain outstanding 12 months
following the date of the Executive’s termination due to death or Disability
shall be forfeited by the Executive without the receipt of consideration.

(E) Termination without Cause or for Good Reason in Connection with a Change in
Control. Upon the Executive’s cessation of employment with the Company or any
Affiliate of the Parent due to a termination without Cause or for Good Reason,
in each case, provided that such termination occurs on or after, or in
anticipation of, a Change in Control, the Service Condition applicable to each
share of Restricted Stock shall be deemed to have been fully attained.

(iv) Notwithstanding anything herein to the contrary, (A) upon a Change in
Control following which the Common Stock ceases to be traded on an Exchange, any
Unvested Restricted Shares for which a Performance Condition has not been met
will be forfeited; provided, however, that Unvested Restricted Shares for which
a Performance Condition has been met, on or prior to such Change in Control,
will continue to vest upon satisfaction of the corresponding Service Condition;
and (B) if the Fair Market Value as of the date of any Change in Control (or, if
greater, the per share consideration paid in connection with such Change in
Control) exceeds the per share dollar threshold amount of any of the Performance
Conditions described above (without regard to the number of consecutive trading
days for which the average closing price was achieved) then such Performance
Condition shall be deemed to have been achieved as of the date of such Change in
Control, to the extent not previously achieved.

 

A-4



--------------------------------------------------------------------------------

(v) In the event that the Common Stock ceases to be traded on an Exchange
following a transaction or other event that does not constitute a Change in
Control, then, notwithstanding any provision of the Plan, the Restricted Shares
shall remain outstanding and shall continue to be governed by the terms of this
Agreement; provided, however, that Parent shall, after good faith consultation
with the Executive, equitably adjust the terms applicable to the Restricted
Shares (including, without limitation, the Performance Conditions) in order
to maintain, to the extent reasonably possible, the intent of the parties in
establishing the Performance Conditions set out in this Agreement.

(vi) Vesting of Bonus Restricted Shares. The Performance Condition shall not be
deemed satisfied with respect any of the Bonus Restricted Shares as to which a
performance hurdle is otherwise attained if the Committee affirmatively
determines, in its sole and absolute discretion within 45 days following the
date on which such performance hurdle is otherwise attained, that,
notwithstanding the achievement of such performance hurdle, such Bonus
Restricted Shares (or any portion thereof) shall not be permitted to vest. In
making such determination, the Committee may take into consideration such
factors as it deems appropriate, including, without limitation, whether any
additional performance goals established by the Committee from time to time with
respect to the vesting of such Bonus Restricted Shares have been met. Such
performance goals may include goals based on the Executive’s performance with
respect to any special projects and/or transformational initiatives that have
been assigned to the Executive by the Company’s Chief Executive Officer. If the
Committee affirmatively determines that the performance condition as to any of
the Bonus Restricted Shares shall be deemed to not have been attained as
described above in this Section 3(a)(vi), such Bonus Restricted Shares shall
remain outstanding until the earlier of (i) the date they would otherwise be
forfeited in accordance with this Agreement or (ii) the fifth anniversary of the
Effective Date, and then be forfeited; provided that at any time prior to the
forfeiture of such Bonus Restricted Shares the Committee may determine that such
Bonus Restricted Shares shall become Vested Restricted Shares. The Company shall
promptly inform the Executive of any determination by the Committee with respect
to the vesting of any portion of the Bonus Restricted Shares in accordance with
this Section 3(a)(vi), which determination shall be made at least once annually
for so long as the Bonus Restricted Shares remain outstanding.

(vii) Treatment of Bonus Restricted Shares upon and Following a Change in
Control. The following provisions shall be applicable with respect to the Bonus
Restricted Shares upon and following a Change in Control:

(A) Change in Control Occurring on or Prior to the Second Anniversary of the
Effective Date. Prior to the occurrence of any Change in Control occurring on or
prior to the second anniversary of the Effective Date, the Committee (as
comprised immediately prior to such Change in Control) shall affirmatively
determine whether Section 3(a)(vi) shall continue to apply upon and following
such Change in Control to any then unvested Bonus Restricted Shares. To the
extent that the Committee, in its sole discretion, determines that
Section 3(a)(vi) shall cease to apply to any portion (or all) of the then
unvested Bonus Restricted

 

A-5



--------------------------------------------------------------------------------

Shares upon and following such Change in Control, such Bonus Restricted Shares
shall be eligible to vest solely based upon satisfaction of the applicable
Service Condition and Performance Condition. To the extent that the Committee,
in its sole discretion, affirmatively determines that Section 3(a)(vi) shall
continue to apply to any portion (or all) of the then unvested Bonus Restricted
Shares upon and following such Change in Control, the potential vesting of such
Bonus Restricted Shares shall remain subject in all respects to the provisions
set forth under Section 3(a)(vi). In the event that the Committee (as comprised
immediately prior to such Change in Control) fails to take any affirmative
action with respect to the then outstanding Bonus Restricted Shares prior to the
occurrence of such Change in Control, then Section 3(a)(vi) shall automatically
cease to apply to such Bonus Restricted Shares upon and following such Change in
Control.

(B) Change in Control Occurring After the Second Anniversary of the Effective
Date. Section 3(a)(vi) shall automatically cease to apply to the Bonus
Restricted Shares upon and following the occurrence of any Change in Control
occurring after the second anniversary of the Effective Date (other than with
respect to any Tranches of Bonus Restricted Shares which the Committee
affirmatively determined not to vest pursuant to its authority under
Section 3(a)(vi) prior to the occurrence of such Change in Control).

(b) The term “Vested Restricted Shares,” as used herein, shall mean each
Restricted Share on and following the time that both the Service Condition and
the Performance Condition set forth in Section 3(a) hereof (including, without
limitation, the conditions set forth under Section 3(a)(vi) if applicable) have
been satisfied as to such share and the Executive has paid any applicable taxes
payable with respect to such share as set forth in Section 3(c) hereof.
Restricted Shares which have not become Vested Restricted Shares are hereinafter
referred to as “Unvested Restricted Shares.”

(c) Taxes. The Executive shall pay to Parent or the Company (as designated by
Parent) promptly upon request, and in any event at the time the Executive
recognizes taxable income in respect of the Restricted Stock Award, an amount
equal to the taxes, if any, Parent determines it is required to withhold under
applicable tax laws with respect to the Restricted Shares. Such payment shall be
made in the form of cash or, upon approval of Parent in its absolute and sole
discretion, by having Parent withhold from the number of Restricted Shares
otherwise issuable pursuant to the settlement of the Restricted Stock Award a
number of Restricted Shares with a Fair Market Value equal to such withholding
liability. The Executive may, but shall not be required to, make an election
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”) to realize taxable income in respect of the grant of the Restricted
Stock Award, in an amount equal to the fair market value of the Restricted
Shares on the Date of Grant. If Executive makes such an election, Executive
shall provide a copy of such election to the Company and Parent as required by
Section 83(b) of the Code.

(d) Certificates. Certificates evidencing the Restricted Shares shall be issued
by Parent and shall be registered in the Executive’s name on the stock transfer
books of Parent promptly after the Effective Date, but shall remain in the
physical custody of Parent or its

 

A-6



--------------------------------------------------------------------------------

designee at all times prior to, in the case of any particular Restricted Shares,
becoming Vested Restricted Shares. As a condition to the receipt of this
Restricted Stock Award, the Executive shall deliver to Parent a stock power,
duly endorsed in blank, relating to the Restricted Shares.

(e) Effect of Failure to Achieve Performance Conditions. Upon the fifth
anniversary of the Effective Date, any then remaining Unvested Restricted Shares
(including, without limitation, any Bonus Restricted Shares that the Committee
has not yet made an affirmative decision to vest) shall be forfeited by the
Executive without the receipt of consideration.

(f) Rights as a Stockholder; Dividends. The Executive shall be the record owner
of the Restricted Shares unless and until such shares are forfeited pursuant to
Sections 3(a)(iii) or 3(e) hereof or sold or otherwise disposed of, and as
record owner shall be entitled to all rights of a common stockholder of Parent,
including, without limitation, voting rights, if any, with respect to the
Restricted Shares; provided that any cash or in-kind dividends paid with respect
to Unvested Restricted Shares shall be withheld by Parent and shall be paid to
the Executive, without interest, upon the earliest to occur of (i) the fifth
anniversary of the Effective Date, or (ii) the first anniversary of the
Executive’s separation from service within the meaning of Code Section 409A for
any reason, in each case, only with respect to such Restricted Shares (if any)
that have become Vested Restricted Shares on or prior to such date. As soon as
practicable following the vesting of any Restricted Shares, certificates for
such Vested Restricted Shares shall be delivered to the Executive or the
Executive’s beneficiary along with the stock power relating thereto.

(g) Restrictive Legend. All certificates representing Restricted Shares shall
have affixed thereto a legend in substantially the following form, in addition
to any other legends that may be required under federal or state securities
laws:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE AMENDED AND RESTATED WARNER MUSIC GROUP CORP. 2005
OMNIBUS AWARD PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF
November 15, 2008, BETWEEN WARNER MUSIC GROUP CORP. AND MICHAEL FLEISHER. A COPY
OF SUCH PLAN AND AGREEMENT IS ON FILE AT THE OFFICES OF WARNER MUSIC GROUP CORP.

(h) Transferability. No Restricted Share may, at any time prior to becoming a
Vested Restricted Share, be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Executive and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against Parent; provided, that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

 

A-7



--------------------------------------------------------------------------------

  4. Miscellaneous.

(a) Notices. Any notice, consent, request or other communication made or given
in accordance with this Agreement shall be in writing and shall be deemed to
have been duly given when actually received or, if mailed, three days after
mailing by registered or certified mail, return receipt requested, or one
business day after mailing by a nationally recognized express mail delivery
service with instructions for next-day delivery, to those persons listed below
at their following respective addresses or at such other address or person’s
attention as each may specify by notice to the others:

To Parent:

Warner Music Group Corp.

75 Rockefeller Plaza

New York, New York 10019

Attention: General Counsel

To the Executive:

The most recent address for the Executive in the records of Parent or the
Company. The Executive hereby agrees to promptly provide Parent and the Company
with written notice of any change in the Executive’s address for so long as this
Agreement remains in effect.

(b) Bound by Plan and Stockholders Agreement. By signing this Agreement, the
Executive acknowledges that he has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan. Additionally, the Executive acknowledges that the
Restricted Shares shall be subject to the terms of the Amended and Restated
Stockholders Agreement, dated as of May 10, 2005, by and among Parent, WMG
Holdings Corp., the Company, Executive and certain other stockholders of Parent.

(c) Beneficiary. The Executive may file with the Board a written designation of
a beneficiary on such form as may be prescribed by the Board and may, from time
to time, amend or revoke such designation. If no designated beneficiary survives
the Executive, the executor or administrator of the Executive’s estate shall be
deemed to be the Executive’s beneficiary. The Executive’s beneficiary shall
succeed to the rights and obligations of the Executive hereunder upon the
Executive’s death, except as maybe otherwise described herein.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of Parent, its successors and assigns, and of the Executive and the
beneficiaries, executors, administrators, heirs and successors of the Executive.

(e) Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

 

A-8



--------------------------------------------------------------------------------

(f) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Executive any right to be retained, in any position, as
an employee, consultant or director of the Company or any Affiliate of Parent or
shall interfere with or restrict in any way the right of the Company or any
Affiliate of Parent, which are hereby expressly reserved, to remove, terminate
or discharge the Executive at any time for any reason whatsoever.

(g) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of the Agreement shall be severable
and enforceable to the extent permitted by law.

(h) Waiver. Any right of Parent contained in the Agreement may be waived in
writing by the Board. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(i) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A COURT SITUATED IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, COURTS SITUATED IN NEW YORK COUNTY, NEW
YORK. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

(j) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

(k) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(l) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

A-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

Warner Music Group Corp.

 

By:

Title:

Michael Fleisher

 

 

A-10



--------------------------------------------------------------------------------

STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                    , 450,000 shares of Common Stock of Warner Music Group
Corp., a Delaware corporation, issued pursuant to an Executive Restricted Stock
Award Agreement between Warner Music Group Corp. and the undersigned, dated
            , 2008 and standing in the name of the undersigned on the books of
said corporation, represented by Certificate No.             , and does hereby
irrevocably constitute and appoint Warner Music Group Corp. as the undersigned’s
true and lawful attorney, for it and in its name and stead, to sell, assign and
transfer the said stock on the books of said corporation with full power of
substitution in the premises.

 

Dated:

 

 

           Name:   

 

 

A-11



--------------------------------------------------------------------------------

Exhibit B

Execution Copy

WARNER MUSIC GROUP CORP.

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Agreement”), is entered into as of this 15 th
day of November 2008 (the “Date of Grant”), by and between Warner Music Group
Corp., a Delaware corporation (“Parent”), and Michael Fleisher (the
“Executive”).

WHEREAS, WMG Acquisition Corp., a Delaware corporation (the “Company”), an
indirect subsidiary of Parent, or one of Parent’s other direct or indirect
subsidiaries, employs the Executive; and

WHEREAS, the Parent has adopted the Amended and Restated Warner Music Group
Corp. 2005 Omnibus Award Plan (the “Plan”), pursuant to which awards of options
to purchase shares of the Parent’s Common Stock may be granted to persons,
including persons regularly employed by the Parent or its Affiliates; and

WHEREAS, the Board of Directors of Parent (the “Board”) has determined that it
is in the best interests of Parent and its stockholders to grant to the
Executive as of the Date of Grant an option to purchase shares of Common Stock
of Parent (“Common Stock”), as provided for herein (the “Stock Option Award”);

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:

1. Grant. Parent hereby grants on the Date of Grant to the Executive an option
(the “Option”) to purchase 450,000 shares of Common Stock (such shares of Common
Stock, the “Option Shares”), on the terms and conditions set forth in the Plan
and this Agreement. This Option is not intended to be treated as an incentive
stock option under Section 422 of the Code. The number and type of Option Shares
purchasable hereunder shall be subject to adjustment as and in the manner
provided in Section 11 below. The Option shall vest and become exercisable in
accordance with Section 5 hereof; provided, however, that the Option in respect
of 150,000 of the Option Shares (such shares, the “Bonus Option Shares”) shall
be subject to the special additional vesting terms set forth in Section 5(f)
hereof.

2. Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. As used herein with respect to any
person, the term “Affiliate” shall mean any entity that directly or indirectly
is controlled by, controls or is under common control with such person. The
Board shall have final authority to interpret and construe the Plan and this
Agreement and to make any and all determinations under them, and its decision
shall be binding and conclusive upon the Executive and his legal representative
in respect of any questions arising under the Plan or this Agreement.

 

B-1



--------------------------------------------------------------------------------

3. Option Price. The price at which the Executive shall be entitled to purchase
the Option Shares upon the exercise of all or any portion of this Option shall
be $             per share, representing the Fair Market Value of the Common
Stock as of the Date of Grant. Such exercise price shall be subject to
adjustment as and in the manner provided in Section 11 below.

4. Expiration Date. Subject to Section 6 hereof, the Option shall expire at the
end of the period commencing on the Date of Grant and ending at 11:59 p.m.
Eastern Time (“ET”) on the day preceding the tenth anniversary of the Date of
Grant (the “Option Period”).

5. Exercisability of the Option.

(a) General. Except as may otherwise be provided herein, the Option shall become
vested and exercisable in five equal installments on the day prior to each of
the first, second, third, fourth and fifth anniversaries of the Date of Grant
(i.e., the vesting dates shall be November 14 of 2009, 2010, 2011, 2012 and
2013, respectively) (the “Vesting Dates”) provided that (i) the Executive
remains employed with the Company on each such date and (ii) with respect to the
Bonus Option Shares (which shall be eligible to vest in equal installments on
each of the Vesting Dates), the vesting terms set forth in Section 5(f) hereof
are met.

(b) Effect of Certain Terminations of Employment. Upon the Executive’s cessation
of employment with the Company or any Affiliate of the Parent for any reason,
any then remaining portion of the Unvested Option shall be immediately
terminated without the receipt of consideration by the Executive, as more fully
set out below, except as set out in clauses (iv) and (v) below:

(i) Termination for Cause. Upon the Executive’s cessation of employment with the
Company or any Affiliate of the Parent due to a termination for Cause at any
time, the entire Option (regardless of whether then vested) shall be immediately
terminated without the receipt of consideration by the Executive.

(ii) Termination without Cause or for Good Reason. Except as provided in
Section 5(b)(v) below, upon the Executive’s cessation of employment with the
Company or any Affiliate of the Parent due to a termination without Cause or for
Good Reason, any then remaining portion of the Unvested Option shall be
immediately terminated without the receipt of consideration by the Executive.

(iii) Voluntary Termination without Good Reason. Upon the Executive’s cessation
of employment with the Company or any Affiliate of the Parent due to a voluntary
termination without Good Reason, any then remaining portion of the Unvested
Option shall be immediately terminated without the receipt of consideration by
the Executive.

(iv) Termination Due to Death or Disability. In the event of the Executive’s
cessation of employment with the Company or any Affiliate of the Parent by
reason of the Executive’s death or Disability, the additional portion, if any,
of the Option that would have become vested and exercisable if the

 

B-2



--------------------------------------------------------------------------------

Executive had remained employed by the Company for 12 months following such
termination date will become immediately vested and exercisable as of such
termination date. Any remaining portion of the Unvested Option (after giving
effect to the preceding sentence) shall be immediately terminated without the
receipt of consideration by the Executive.

(v) Termination without Cause or for Good Reason in Connection with a Change in
Control. Upon the Executive’s cessation of employment with the Company or any
Affiliate of the Parent due to a termination without Cause or for Good Reason,
in each case, provided that such termination occurs on or after, or in
anticipation of, a Change in Control, the remaining portion of the Option other
than with respect to the Bonus Option Shares (which Bonus Option Shares shall
remain subject to Section 5(f) unless otherwise determined pursuant to
Section 5(g)) shall become fully vested and exercisable.

(c) The term “Vested Option,” as used herein, shall mean the portion of the
Option on and following the time that the vesting condition set forth in
Section 5(a), 5(b) or 5(f) hereof has been satisfied as to such portion. The
portion of the Option which has not become the Vested Option is hereinafter
referred to as the “Unvested Option.”

(d) The Option may be exercised only as to the Vested Option, and only by
written notice using the applicable form provided by Parent delivered in person
or by mail in accordance with Section 12(a) hereof and accompanied by payment
therefor. The purchase price of the Option Shares shall be paid by the Executive
to Parent (A) by certified check or wire transfer (using such wire transfer
instructions as are provided by Parent or the Company), (B) by transferring to
Parent shares of Common Stock, if and in the manner approved by Parent, (C) by a
broker-assisted “cashless exercise” procedure if and in the manner approved by
the Committee, or (D) by any other method approved in writing by the Committee.
If requested by Parent, the Executive shall promptly deliver his copy of this
Agreement evidencing the Option to the Secretary of Parent who shall endorse
thereon a notation of such exercise and promptly return such Agreement to the
Executive. Upon payment of the applicable purchase price and the issuance of the
Option Shares in accordance with the terms and conditions of this Agreement, the
Option Shares shall be validly issued, fully paid and nonassessable.

(e) In the event that the Common Stock ceases to be traded on an Exchange
following a transaction or other event that does not constitute a Change in
Control, then, notwithstanding any provision of the Plan, the Option shall be
treated in the same manner as Parent and the Company treat stock options then
held by the employees of the Company generally. For the avoidance of doubt, the
vesting of the portion of the Option covering the Bonus Option Shares shall
remain subject to Section 5(f) following a transaction described in this
Section 5(e), unless otherwise determined pursuant to Section 5(g).

(f) Vesting of Portion of the Option Covering Bonus Option Shares. The portion
of the Option covering Bonus Option Shares which is scheduled to vest on any
particular date shall not vest or become exercisable if, notwithstanding the
achievement

 

B-3



--------------------------------------------------------------------------------

of the vesting conditions set forth above, the Committee affirmatively
determines, in its sole and absolute discretion within 45 days following such
scheduled vesting date, that such portion of the Option (or any portion thereof)
shall not be permitted to vest and become exercisable on such scheduled vesting
date. In making such determination, the Committee may take into consideration
such factors as it deems appropriate, including, without limitation, whether any
additional performance goals established by the Committee from time to time with
respect to the vesting of such Bonus Option Shares have been met. Such
performance goals may include goals based on the Executive’s performance with
respect to any special projects and/or transformational initiatives that have
been assigned to the Executive by the Company’s Chief Executive Officer. If the
Committee affirmatively determines that any portion of the Option covering Bonus
Option Shares shall not vest on its scheduled vesting date as described above in
this Section 5(f), such portion shall remain outstanding until the earlier of
(i) the date it would otherwise terminate in accordance with this Agreement or
(ii) the fifth anniversary of the Date of Grant, and then terminate; provided
that at any time prior to the termination of such portion of the Option the
Committee may determine that such portion shall vest and become exercisable. The
Company shall promptly inform the Executive of any determination by the
Committee with respect to the vesting of any portion of the Option covering the
Bonus Option Shares in accordance with this Section 5(f), which determination
shall be made at least once annually for so long as the Bonus Option Shares
remain outstanding.

(g) Treatment of Portion of the Option Covering Bonus Option Shares upon and
Following a Change in Control. The following provisions shall be applicable with
respect to the portion of the Option covering the Bonus Option Shares upon and
following a Change in Control:

(A) Change in Control Occurring on or Prior to the Second Anniversary of the
Effective Date. Prior to the occurrence of any Change in Control occurring on or
prior to the second anniversary of the Effective Date, the Committee (as
comprised immediately prior to such Change in Control) shall affirmatively
determine whether Section 5(f) shall continue to apply upon and following such
Change in Control to any then unvested portion of the Option covering Bonus
Option Shares. To the extent that the Committee, in its sole discretion,
determines that Section 5(f) shall cease to apply to any portion (or all) of the
then unvested portion of the Option covering Bonus Option Shares upon and
following such Change in Control, such portion of the Option shall be eligible
to vest solely based upon satisfaction of the applicable time vesting conditions
under Sections 5(a) and 5(b). To the extent that the Committee, in its sole
discretion, affirmatively determines that Section 5(f) shall continue to apply
to any portion (or all) of the then unvested portion of the Option covering
Bonus Option Shares upon and following such Change in Control, the potential
vesting of such portion of the Option shall remain subject in all respects to
the provisions set forth under Section 5(f). In the event that the Committee (as
comprised immediately prior to such Change in Control) fails to take any
affirmative action with respect to the then unvested portion of the Option
covering Bonus Option Shares prior to the occurrence of such Change in Control,
then Section 5(f) shall automatically cease to apply to such portion of the
Option upon and following such Change in Control.

 

B-4



--------------------------------------------------------------------------------

(B) Change in Control Occurring After the Second Anniversary of the Effective
Date. Section 5(f) shall automatically cease to apply to the portion of the
Option covering Bonus Option Shares upon and following the occurrence of any
Change in Control occurring after the second anniversary of the Effective Date
(other than with respect to any tranches of the Option covering Bonus Option
Shares which the Committee affirmatively determined not to vest pursuant to its
authority under Section 5(f) prior to the occurrence of such Change in Control).

6. Exercise Period for Vested Option Following Termination of Employment on
Option.

(a) For purposes of this Agreement, the Executive’s employment may be terminated
(i) by the Company for Cause or by the employee in violation of any applicable
employment agreement (a “6(a)(i) Termination”), (ii) by the Executive other than
as a Retirement or for Good Reason and without any violation of any applicable
employment agreement (a “6(a)(ii) Termination”), (iii) by the Company without
Cause (including on account of Disability), or on account of the Executive’s
death or by the Executive for Good Reason (a “6(a)(iii) Termination”) or (iv) by
the Executive on account of Retirement (a “6(a)(iv) Termination”). For purposes
of the preceding sentence, “Retirement” shall mean the Executive’s voluntary
termination of employment with the Company on or after the age of 62, after no
less than 10 years of employment with the Company.

(b) The Vested Option shall remain exercisable by the Executive until the
earlier of the last day of the Option Period or, as applicable, (i) thirty
(30) days following the date of a 6(a)(i) Termination or a 6(a)(ii) Termination,
(ii) one hundred and twenty (120) days following the date of a 6(a)(iii)
Termination and (iii) the last day of the Option Period, in the case of a
6(a)(iv) Termination.

7. Compliance with Legal Requirements. The granting and exercising of the
Option, and any other obligations of the Company under this Agreement shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency as may be required.
Parent, in its sole discretion, may postpone the issuance or delivery of Option
Shares as Parent may consider appropriate and may require the Executive to make
such representations and furnish such information as it may consider appropriate
in connection with the issuance or delivery of Option Shares in compliance with
applicable laws, rules and regulations.

8. Transferability. Except as described in Section 12(k) of the Plan, the Option
shall not be transferable by the Executive other than by will or the laws of
descent and distribution, and any such purported transfer shall be void and
unenforceable against Parent; provided that the designation of a beneficiary
shall not constitute a transfer or encumbrance.

 

B-5



--------------------------------------------------------------------------------

9. Rights as Stockholder. The Executive shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to this Option unless, until
and to the extent that (A) this Option shall have been exercised pursuant to its
terms, (B) Parent shall have issued and delivered to the Executive the Option
Shares, and (C) the Executive’s name shall have been entered as a stockholder of
record with respect to such Option Shares on the books of Parent.

10. Tax Withholding. Prior to the delivery of a certificate or certificates
representing the Option Shares, the Executive must pay in the form of a
certified check to Parent or the Company (as designated by Parent) any such
additional amount as Parent (or the Company) determines that it is required to
withhold under applicable federal, state or local tax laws in respect of the
exercise or the transfer of Option Shares; provided that the Committee may, in
its sole discretion, allow such withholding obligation to be satisfied by
withholding Option Shares otherwise deliverable upon exercise of the Option or
by any other method.

11. Adjustments for Stock Splits, Stock Dividends, etc.; Change in Control.
Awards shall be subject to adjustment, substitution, or cancellation as
determined by the Committee in its sole discretion, as is fully set forth in
Section 13 of the Plan.

12. Miscellaneous.

(a) Notices. Any notice, consent, request or other communication made or given
in accordance with this Agreement shall be in writing and shall be deemed to
have been duly given when actually received or, if mailed, three days after
mailing by registered or certified mail, return receipt requested, or one
business day after mailing by a nationally recognized express mail delivery
service with instructions for next-day delivery, to those persons listed below
at their following respective addresses or at such other address or person’s
attention as each may specify by notice to the others:

To Parent:

Warner Music Group Corp.

75 Rockefeller Plaza

New York, New York 10019

Attention: General Counsel

To the Executive:

The most recent address for the Executive in the records of Parent or the
Company. The Executive hereby agrees to promptly provide Parent and the Company
with written notice of any change in the Executive’s address for so long as this
Agreement remains in effect.

(b) Bound by Plan and Stockholders Agreement. By signing this Agreement, the
Executive acknowledges that he has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan. Additionally, the Executive acknowledges that any shares
of Common Stock acquired upon exercise of the Option shall be subject to the
terms of the Amended and Restated Stockholders Agreement, dated as of May 10,
2005, by and among Parent, WMG Holdings Corp., the Company, Executive and
certain other stockholders of Parent (the “Stockholders Agreement”).

 

B-6



--------------------------------------------------------------------------------

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Executive any right to be retained, in any position, as
an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Executive at any time for any reason whatsoever.

(e) Beneficiary. The Executive may file with Parent a written designation of a
beneficiary on such form as may be prescribed by Parent and may, from time to
time, amend or revoke such designation. If no designated beneficiary survives
the Executive, the executor or administrator of the Executive’s estate shall be
deemed to be the Executive’s beneficiary.

(f) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of Parent and its successors and assigns, and of the Executive and
the beneficiaries, executors, administrators, heirs and successors of the
Executive.

(g) Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

(h) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A COURT SITUATED IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, COURTS SITUATED IN NEW YORK COUNTY, NEW
YORK. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

(i) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.

 

B-7



--------------------------------------------------------------------------------

(j) Interpretations. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement. The term
“Company” as used herein with reference to the employment of the Executive or
the termination thereof shall refer to the Company, Parent and each of their
direct and indirect subsidiaries.

(k) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

B-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

WARNER MUSIC GROUP CORP.

 

By: Title: EXECUTIVE

 

Name:

 

B-9



--------------------------------------------------------------------------------

NOTICE OF OPTION EXERCISE

To exercise your option to purchase shares of Warner Music Group Corp.
(“Parent”) common stock (“Shares”), please fill out this form and return it to
the Corporate Secretary of Parent, together with a certified check in the amount
of the exercise price due, which is the product of the number of Shares with
respect to which you are exercising the Option and the per share exercise price
per share in your Stock Option Agreement. At its option, Parent may provide for
the exercise price to be paid in a different manner. You are not required to
exercise your option with respect to all Shares thereunder. You also must
include a certified check in the amount of any required payroll taxes and income
tax withholding due in connection with your exercise, unless Parent specifically
provides for such obligation to be satisfied in a different manner (such as the
“cashless exercise” method set forth below).

I hereby exercise my right to purchase                      Shares under the
option granted to me pursuant to the Stock Option Agreement between myself and
Parent, dated as of                     . My option is vested and exercisable as
to the Shares being purchased hereunder.

Please note below the form of payment elected:

Cashless Exercise:

¨    I elect to pay both the exercise price and required payroll taxes and
income tax withholding through a “cashless exercise”. Under this method, Merrill
Lynch will sell some or all of the Shares immediately, with part of the proceeds
being used to pay the exercise price, taxes and brokerage fees. The remaining
proceeds (net of the exercise price, any withholding and brokerage commissions
or other fees) will be paid to the option holder.

Exercise with Cash Payment:

¨    I have enclosed either one or more certified checks covering both the
exercise price of $             and the required payroll taxes and income tax
withholding of $            . (Please contact Trent Tappe to determine the
amount of any required payroll taxes and income tax withholding.)

If electing the cashless exercise form of payment above, this represents a sale
of Shares. You will need to obtain any necessary pre-clearance required by
Parent’s Insider Trading Policy prior to completing any such exercise.
Additionally, any sale of Shares must comply with and will be subject to the
terms of the Stockholders Agreement.

I hereby represent that, to the best of my knowledge and belief, I am legally
entitled to exercise this option.

 

Signature:

 

 

Printed Name:

 

 

Social Security Number:

 

 

Date:

 

 

 

B-10